Case: 14-50380      Document: 00512968731         Page: 1    Date Filed: 03/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50380
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 13, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN GABRIEL PEREZ-PADRON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:13-CR-1282-1


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM: *
       Juan Gabriel Perez-Padron (Perez) appeals his conviction and sentence
for being unlawfully present in the United States following removal. His sole
argument on appeal is that the district court’s written judgment erroneously
provided that he was convicted under 8 U.S.C. § 1326(a), (b)(1), and (b)(2) when
he was convicted only under § 1326(a) and (b)(1). The Government agreed with
Perez, and this court granted the Government’s unopposed motion to modify


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50380    Document: 00512968731   Page: 2   Date Filed: 03/13/2015


                               No. 14-50380

the judgment and for a limited remand for entry of a corrected judgment. The
district court subsequently entered a corrected judgment providing that Perez
was convicted under § 1326(a) and (b)(1). The Government now moves for
summary affirmance.
     Perez has received all of the relief that he seeks in the present appeal.
Thus, the basis for the present appeal no longer exists, and summary
affirmance is appropriate. See United States v. Holy Land Found. for Relief &
Dev., 445 F.3d 771, 781 & n.5 (5th Cir. 2006). Accordingly, the unopposed
motion for summary affirmance is GRANTED, and the judgment of the district
court is AFFIRMED.




                                     2